Citation Nr: 1436442	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-31 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for the service-connected residuals, status post avulsion fracture of the left ankle.

2.  Entitlement to an initial rating greater than 10 percent for the service-connected residuals, postoperative bone fragment removal of the right knee, with scar and Osgood Schlatter's disease.

3.  Entitlement to an initial rating greater than 10 percent for the service-connected left knee Osgood Schlatter's disease.  

4.  Entitlement to initial increased ratings for the service-connected residual scar, status post cystectomy for pilonidal cyst, evaluated as noncompensable from May 29, 2007, and as 20 percent from July 18, 2012.  




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the RO.  

In May 2012, the Board determined that the Veteran's request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The Board remanded the appeal for additional development in May 2012.  The case has since returned to the Board.

The VBMS and virtual VA folders have been reviewed.  

In the May 2012 decision, the Board referred the issues of service connection for a dental condition and for an asymmetrical prostate resulting from an autoimmune disorder caused by his in-service vasectomy.  There is no indication that these issues were adjudicated by the Agency of Original Jurisdiction (AOJ) and they are again referred for the appropriate action.  


FINDINGS OF FACT

1.  The service-connected left ankle disability is not shown to be manifested by more than moderate limitation of motion.  

2.  The service-connected right knee disability is not shown to be manifested by flexion limited to 30 degrees or the functional equivalent thereof; nor is there a compensable limitation of extension or instability or subluxation.  

3.  The service-connected left knee disability is not shown to be manifested by flexion limited to 30 degrees or the functional equivalent thereof; nor is there is a compensable limitation of extension or instability or subluxation.  

4.  The service-connected residual scar, status post cystectomy for pilonidal cyst is shown to have been productive of a disability picture that more nearly resembled that of being both painful and unstable for the period prior to July 18, 2012.  

5.  In a December 2012 statement, the Veteran stated that he did not disagree with the 20 percent rating assigned for the service-connected residual scar, status post cystectomy for pilonidal cyst.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating greater than 10 percent for the service-connected left ankle disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Code 5271 (2013).

2.  The criteria for the assignment of an initial rating greater than 10 percent for the service-connected right knee disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 4.71a including Diagnostic Code 5260 (2013).

3.  The criteria for the assignment of an initial rating greater than 10 percent for the service-connected left knee disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 4.71a including Diagnostic Code 5260 (2013).
 
4.  The criteria for an initial 20 percent rating, and no more, for the service-connected residual scar, status post cystectomy for pilonidal cyst are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.118 including Diagnostic Code 7804 (2013); 38 C.F.R. § 4.118 including Diagnostic Codes 7803, 7804 (2008).  

5.  The criteria for withdrawal of the appeal of the claim for an initial rating greater than 20 percent for the service-connected residual scar, status post cystectomy for pilonidal cyst are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in June 2007, prior to the rating decision in question, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates.  

The appeals for increased initial ratings are downstream issues in that they arose following the initial grants of service connection.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements are met.  

As discussed in further detail below, the rating criteria pertaining to scars was amended during the appeal period.  While the old criteria were not specifically set forth in the statement of the case, the Board notes that it was referenced in the initial rating decision.  Under the circumstances of this case, a remand to further advise the Veteran of applicable rating criteria would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical center records.  The Board acknowledges the Veteran's complaints regarding the adequacy of the January 2008 examinations.  While these examinations appear full and complete, the Veteran was nevertheless provided additional examinations in July 2012.  The examiner provided findings sufficient for rating purposes and the reports are adequate.  Further examination is not needed at this time.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2013).  


Analysis

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  "Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." 38 C.F.R. § 4.40.


	Left ankle disability

In May 2008, the RO granted service connection for the residuals, status post avulsion fracture, left ankle and assigned a 10 percent rating, effective on May 29, 2007.  The Veteran disagreed with the rating and perfected this appeal.  

In his September 2008 Notice of Disagreement, the Veteran reported that his left ankle had periods of extreme weakness and grinding as if bone on bone contact was being made.  He also stated that he could not stretch without his ankle popping like a mini-explosion in the joint space.  

Pursuant to the rating schedule, a 10 percent rating is assigned for moderate limited motion of the ankle.  A 20 percent rating is assigned for marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

For VA purposes, normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

On VA examination in January 2008, the Veteran reported having symptoms of weakness, stiffness, swelling, giving way and locking of the left ankle.  He also reported pain on an intermittent basis.  The pain occurred as often as several times per week with each time lasting a few hours.  The pain was elicited by physical activity or came on by itself and was relieved with rest or medication.  

The Veteran was able to function with medication.  He also used a left ankle brace on an intermittent basis due to pain.  On examination of the left ankle, there was guarding of movement.  There was no deformity, ankylosis or malunion.  Ankle range of motion was normal.  

After repetitive motion, the Veteran was additionally limited by pain, weakness, and lack of endurance without evidence of fatigue or incoordination.  Major functional impact was pain, but additional limitation in degrees was zero.  The X-ray studies showed a small focal area of cortical prominence on the superior aspect of the medial malleolus.  This was a benign finding representing the site of an old healed fracture or a benign exostosis.  The left ankle was otherwise normal.  

The Veteran most recently underwent a VA examination in July 2012.  He reported having flare ups about 2-3 times a week, lasting about 2-3 hours.  The pain was sharp and aggravated by walking and standing.  He stated that the left ankle would pop and grind.  On examination, his range of motion of the left ankle was that of plantar flexion to 30 degrees, with pain beginning at 30 degrees, and dorsiflexion to 10 degrees, with pain beginning at 10 degrees.  

The Veteran was able to perform repetitive use testing and post-test plantar flexion remained at 30 degrees and dorsiflexion at 10 degrees.  The examiner indicated that there was functional impairment of the ankle with less movement than normal, weakened movement, pain on movement, and interference with sitting, standing and weight bearing.  Muscle strength testing on the left was that of 4/5 on plantar flexion and dorsiflexion.  There was no laxity or ankylosis.  The X-ray studies of the left ankle showed a small benign exostosis along the medial malleolus.  

On review, the criteria for an initial rating greater than 10 percent are not met. While recent examination showed dorsiflexion was half of normal, plantar flexion was two-thirds of normal, and the Board finds that the overall disability picture does not meet or equate with marked limitation of ankle motion.  

In making this determination, the Board has considered the Veteran's contentions as to claimed functional impairment due to pain on motion and other factors.  While the Veteran is competent to report his symptoms, his lay assertions do not outweigh the objective evidence of record and the Board does not find adequate pathology sufficient to support a higher rating.  See DeLuca.  

At no time during the appeal period has a rating greater than 10 percent been warranted, and there is no basis for assigning staged ratings.  See Hart.  

The evidence does not show ankylosis or malunion of the ankle or associated joints and Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.


	Right and left knee disabilities

In May 2008, the RO granted service connection for residuals, postoperative bone fragment removal, right knee with scar and Osgood Schlatter's disease; and service connection for left knee Osgood Schlatter's disease.  Both knees were assigned 10 percent ratings beginning on May 29, 2007.  The Veteran disagreed with the ratings and perfected this appeal.  

The AOJ evaluated the service-connected knee disabilities analogous to Diagnostic Code 5260, which addressed limitation of flexion.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5260.  

Under this provision, flexion limited to 60 degrees is noncompensable; flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  

Separate evaluations may be assigned for compensable limitation of extension or instability/subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.

On VA examination in January 2008, the Veteran reported having symptoms of weakness, stiffness, swelling, giving way and locking.  He also reported bilateral knee pain on an intermittent basis.  The pain was elicited by activity or came on by itself.  He was able to function with medication.  Examination of the knees revealed guarding of movement, bilaterally.  There were no abnormalities or ankylosis and knee range of motion was normal bilaterally.  

After repetitive use, the Veteran was additionally limited by pain, fatigue and lack of endurance without evidence of weakness or incoordination.  Major functional impact was pain.  There was no additional limitation in degrees.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus testing were all within normal limits.  

On VA examination in July 2012, the Veteran reported having chronic knee pain and some elevated pain episodes, but no real flare ups.  On examination, his right knee range of motion was that of 0 degrees of extension to 95 degrees of flexion with pain beginning at 90 degrees.  Left knee range of motion was that of 0 degrees of extension to 105 degrees of flexion, with pain beginning at 100 degrees.  Post-test range of motion was that of 0 to 95 degrees on the right and 0 to 105 degrees on the left.  

The examiner found that there was functional impairment with less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing in both knees, and swelling on the right.  There was tenderness to palpation in both knees.  Muscle strength was 5/5 in both knees on flexion and extension.  Stability testing was normal in both knees, and there was no evidence of recurrent patellar subluxation or dislocation.  The X-ray studies of the knees showed no osseous abnormalities.  

On review, the criteria for the assignment of a rating in excess of 10 percent for either knee are not met.  The Veteran clearly exhibited some limitation of flexion in both knees.  However, objective evidence did not show flexion limited to 30 degrees or the functional equivalent thereof.  

That is, while the Board has considered the Veteran's complaints, his reports do not outweigh the objective medical evidence of record and the Board does not find adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors.  See DeLuca.  

There is no evidence of compensable limitation of flexion and/or extension in either knee and separate evaluations under Diagnostic Codes 5260 and 5261 are not warranted.

The Board has also considered whether a separate evaluation is warranted under Diagnostic Code 5257.  Under this provision, a 10 percent evaluation is assigned when there is slight impairment of the knee due to recurrent subluxation or lateral instability.  The Veteran has reported symptoms such as giving way and wears braces to work.  As discussed, he is competent to report these symptoms.  See Layno.  

Notwithstanding, the VA examinations of record do not show any instability or recurrent subluxation.  Again, the objective findings are found to outweigh the lay evidence of record.  

Thus, on this record, a separate rating under Diagnostic Code 5257 is not applicable.  

The Board observes that the Veteran has a scar on his right knee related to the in-service fragment removal.  This scar, however, does not cover an area of 144 square inches or more and is not shown to be unstable or painful.  A separate compensable rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2013).  

At no time during the appeal period has a rating greater than 10 percent been warranted for either knee and there is no basis for assigning staged ratings.  See Hart.  


Residual scar, status post cystectomy for pilonidal cyst

In May 2008, the RO granted service connection for residuals, scar, status post cystectomy for pilonidal cyst and assigned a noncompensable rating beginning on May 29, 2007 under Diagnostic Codes 7335-7805.  The Veteran disagreed with the rating and perfected this appeal.  

In November 2012, the RO increased the rating to 20 percent effective on July 18, 2012 pursuant to Diagnostic Codes 7335-7804.  

Pilonidal cysts are frequently rated as analogous to Diagnostic Code 7335.  See 38 C.F.R. § 4.20.  Pursuant to Diagnostic Code 7335, anal fistula is rated as for impairment of sphincter control.  

Impairment of sphincter control (rectum and anus) is rated as follows: healed or slight, without leakage (noncompensable); constant slight, or occasional moderate leakage (10 percent); occasional involuntary bowel movements, necessitating wearing of pad (30 percent); extensive leakage and fairly frequent involuntary bowel movements (60 percent); and complete loss of sphincter control (100 percent).  38 C.F.R. § 4.114, Diagnostic Code 7332.  

Under the rating criteria in effect prior to October 23, 2008, a 10 percent rating was assigned for a scar that was superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  

Note (1) to this provision defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  

A 10 percent rating was also assigned for superficial scars that were painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Other scars were to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Under the current rating criteria, unstable or painful scars are rated as follows: one or two scars that are unstable or painful (10 percent); three or four scars that are unstable or painful (20 percent); and five or more scars that are unstable or painful (30 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  

Note (2) to this provision states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  Id.  

Any disabling effects not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  

On VA examination in January 2008, the Veteran reported having intermittent discomfort and pain with some difficulty with prolonged sitting.  On examination, there was a scar between the buttocks measuring 6 cm x .2 cm.  The scar was noted to be level without tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hyperpigmentation or abnormal texture.  The diagnosis was that of status post pilonidal cystectomy with residual scar.  

The Veteran most recently underwent a VA examination on July 18, 2012.  He reported having continued flare ups with breakdown of the scar with drainage and a foul odor.  He had flare-ups every 2-3 weeks that were embarrassing at work and in his social life.  The examiner felt that the Veteran had a "sinus" that continues to recur and would need definitive (surgical) treatment to stop the problem.  

The examination revealed the presence or three linear scars in the pilonidal area of the lower spine/upper buttock just above the proximal crease of the buttock.  The scars measured 1.5 cm, 3 cm, and 3 cm, respectively.  Scars #1 and #2 were well-healed and non-tender.  Scar #3 had an area of recurrent breakdown and was tender.  The examiner noted that there was 1 painful scar, which was also unstable.  

Specifically, the proximal end of the scar showed signs of recent breakdown and now with some friable, thin healing.  The examiner noted that the scar itself did not impact the Veteran's ability to work, but the recurrent breakdown (due to recurrent filling of the cyst area) of the scar and the odor produced caused embarrassment.  

In response to the increase to 20 percent, in a December 2012 statement, the Veteran stated that he did not disagree with the rating percentage, but did disagree with the effective date of the increase.  He argued that the 20 percent rating should be assigned from the date of his claim.  

The Veteran made this argument based on the fact that a scar did not just appear or just become unstable and because the haphazard manner in which he was initially evaluated by the contract physician resulted in inaccurate information being given to VA.  The Veteran further argued that, if his initial examination had been adequate, then this claim would not have gone to appeal status.  

A review of the record shows that, for the period of the appeal, the Veteran had complained about the adequacy of his initial examination and had reported continued symptoms related to the cyst and/or scar.  For example, in his Notice of Disagreement, he stated that, from time to time with no predictable pattern, he would notice a foul smelling fluid from the region of the site.  He also reported pain.  In his VA Form 9, he reported having foul smelling discharge and soreness in the area.  

The Veteran is competent to report his symptoms and on review, the Board finds his reports credible.  The Board notes it was unlikely that the unstable and painful scar first manifested itself for the first time at the VA examination in July 2012.  

Accordingly, on this record, the Board finds the evidence is sufficient to support a finding of a painful and unstable scar prior to July 18, 2012 and warrant the assignment of a uniform 20 percent rating is warranted for the entire period of the appeal.  See Fenderson.

In this regard, the Board notes that a rating under the new criteria cannot be effective before October 23, 2008.  See 38 C.F.R. § 4.118, Schedule of ratings - skin (2013).  

Notwithstanding, under the prior version of the rating criteria, a 10 percent rating was warranted for unstable scars, and a 10 percent rating was warranted for painful scars.  Assigning separate ratings would not result in pyramiding and thus, there is support for a combined 20 percent rating during the entirety of the appeal period.  See 38 C.F.R. §§ 4.14, 4.25, 4.118, Diagnostic Codes 7803 and 7804 (2008).  

The Board has considered the application of Diagnostic Code 7805, but notes that the Veteran's reports of limitation of function (inability to sit, etc.) are due to the pain and instability associated with the scar and resultant breakdown and are sufficiently contemplated in the rating currently assigned.  

As concerns Diagnostic Code 7332, the Board does not find a basis for a separate rating.  In making this determination, the Board acknowledges the Veteran's recent complaints that the drainage dirtied his underwear and sometimes needed an absorbent pad.  The Board notes, however, that the identified discharge and odor are shown to be from recurrent filling of the cyst and associated scar breakdown and there is no indication of involuntary bowel movements or leakage from the rectum and anus.  

As set forth, the decision herein grants an initial 20 percent rating for the service-connected scar associated with the pilonidal cyst.  

To the extent that the Veteran now indicates that he does not disagree with the 20 percent rating, the Board finds his December 2012 correspondence represents a withdrawal of the issue of an initial rating greater than 20 percent from the appeal.  See 38 U.S.C.A. § 7105 (West 2002) (The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).  

As to all disabilities rated, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  

On review, the referenced diagnostic codes contemplate the Veteran's claimed orthopedic symptoms and those related to the pilonidal cyst and scar.  Higher schedular ratings are available for greater levels of disability.  

As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence of record indicates that the service-connected disabilities do have some impact on his occupational functioning.  

Notwithstanding, the Veteran is shown to be gainfully employed, and the Board finds no basis to infer a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

An initial rating greater than 10 percent for the service-connected residuals, status post avulsion fracture of the left ankle is denied.  

An initial rating greater than 10 percent for the service-connected residuals, postoperative bone fragment removal of the right knee with scar and Osgood Schlatter's disease is denied.

An initial rating greater than 10 percent for the service-connected left knee Osgood Schlatter's disease is denied.  

An initial 20 percent rating for the service-connected residual scar, status post cystectomy for pilonidal cyst is granted, subject to the regulations governing the award of monetary benefits.  

The appeal as to the claim for an initial rating greater than 20 percent for the service-connected residual scar, status post cystectomy for pilonidal cyst is dismissed.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


